


EXHIBIT 10.5
AMENDMENT NO. 3 TO


CREDIT AGREEMENT


dated as of March 5, 2013,
among
NOVELIS INC.,
as Borrower,


AV METALS INC.,
as Holdings,
and
THE OTHER LOAN PARTIES PARTY HERETO,


THE LENDERS PARTY HERETO,




BANK OF AMERICA, N.A.,
as Administrative Agent,


MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.
RBS SECURITIES INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,


CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
and
THE ROYAL BANK OF SCOTLAND PLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

    

--------------------------------------------------------------------------------







This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
5, 2013, is entered into among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Borrower”), AV METALS INC., a corporation
formed under the Canada Business Corporations Act (“Holdings”), the SUBSIDIARY
GUARANTORS (as defined in the Credit Agreement referred to below), NOVELIS
ITALIA S.P.A. and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below.
RECITALS
WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors, the Administrative
Agent and the Lenders from time to time party thereto entered into that certain
Credit Agreement, dated as of December 17, 2010 (as amended, supplemented,
restated or otherwise modified, the “Credit Agreement”);
WHEREAS, Novelis Italia S.p.A. (the “Third Party Security Provider”) has pledged
certain assets to secure the Secured Obligations of the Loan Parties;
WHEREAS, the Borrower has requested an amendment to the Credit Agreement as
herein set forth; and
WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors, the Administrative
Agent and the Lenders signatory to a consent (an “Acknowledgment and Consent”)
have agreed to amend the Credit Agreement on the terms and subject to the
conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Definitions.     Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement, as amended hereby.
Section 1.    Amendments. Subject to the terms and conditions set forth herein,
effective as of the Amendment Effective Date (as defined below), the Credit
Agreement (including Schedules 6.01(b), 6.02(c) and 6.04(b) and Annex I, but
excluding each of the other Exhibits and Schedules thereto) is hereby amended in
its entirety to read as Exhibit A attached hereto.
Section 2.    Consent to Amendments; Further Assurances. The Administrative
Agent and each Lender signatory to an Acknowledgment and Consent hereby consent
to the amendments to each of the security agreements and/or guarantees as may be
necessary or advisable in connection with this Amendment, each in form and
substance satisfactory to the Administrative Agent.
Section 3.    Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied or duly waived:
(a)    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
(i)    this Amendment, duly executed by each of the Loan Parties, the Third
Party Security Provider and the Administrative Agent;
(ii)    Acknowledgment and Consents, in the form set forth hereto as Exhibit B,
duly executed by all of the Lenders holding Term Loans on the Amendment
Effective Date (after giving effect to any assignments of Term Loans effectuated
pursuant to Section 2.16(c) of the Credit Agreement on or prior to the Amendment
Effective Date);
(iii)    amendments to the other Loan Documents or such other documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect fully the purposes of this Amendment executed by the parties thereto,
including without limitation, any documents that the Administrative Agent may
deem reasonably necessary or advisable to reaffirm, confirm or ensure that the
Secured Obligations are guaranteed by Holdings and all of the Subsidiary
Guarantors and are secured by all Collateral;
(iv)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party and the Third Party Security Provider
dated the Amendment Effective Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document (or its equivalent
including the constitutional documents) of such Loan Party or Third Party
Security Provider, as applicable, certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party or such Third Party Security Provider, as applicable, authorizing the
execution, delivery and performance of this Amendment and the other Loan
Documents executed as of the Amendment Effective Date to which such person is a
party and that such resolutions, or any other document attached thereto, have
not been modified, rescinded, amended or superseded and are in full force and
effect, and (C) as to the incumbency and specimen signature of each officer
executing this Amendment and the other Loan Documents as of the Amendment
Effective Date (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary, assistant secretary or
managing director executing the certificate in this clause (v), and other
customary evidence of incumbency) (provided that, with respect to the Third
Party Security Provider, Holdings and the Subsidiary Guarantors, the matters
referred to in clause (A) and (C) may be evidenced by certifications that the
items reference in clauses (A) and (C) have not been modified since the Closing
Date and are accurately reflected in the certificates delivered on the Closing
Date);
(v)     such good standing certificates (where applicable or such other
customary functionally equivalent certificates or abstracts) as the
Administrative Agent may request of each Loan Party and the Third Party Security
Provider (in so-called “long-form” if available), as of a recent date prior to
the Amendment Effective Date, from the applicable Governmental Authority of such
Loan Party’s or Third Party Security Provider’s (as the case may be)
jurisdiction of organization;
(vi)    a favorable opinion of counsels to the Loan Parties, addressed to the
Agents and the Lenders in form and substance and from counsels reasonably
satisfactory to the Administrative Agent;
(vii)    an Officer’s Certificate of a Responsible Officer of the Borrower,
addressed to the Revolving Credit Administrative Agent certifying that the
Borrower has determined in good faith that this Amendment satisfies the
requirements of Section 6.11(d) of the Revolving Credit Agreement; and
(viii)    such additional documentation as the Administrative Agent may
reasonably require.
(b)    Payment of Fees Costs and Expenses. The Administrative Agent (and its
Affiliates) shall have received all fees required to be paid, and all expenses
(including the reasonable fees and expenses of legal counsels) for which
invoices have been presented, on or before the Amendment Effective Date, in
connection with this Amendment.
(c)    Representations and Warranties. Each of the representations and
warranties contained in Section 5 and 6 below shall be true and correct in all
material respects and the Administrative Agent shall have received a certificate
of a Responsible Officer of the Borrower, addressed to the Administrative Agent
and dated as of the Amendment Effective Date, certifying the same.
(d)    No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower, addressed to the Administrative Agent and dated as of the
Amendment Effective Date, certifying the same.
Section 4.    Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and each Lender as follows:
(a)    After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date.
(b)    The execution, delivery and performance of this Amendment by such Loan
Party have been duly authorized by all requisite corporate, limited liability
company, limited partnership or other organizational action on the part of such
Loan Party and will not violate any of the articles of incorporation or bylaws
(or other Organizational Documents) of such Loan Party.
(c)    This Amendment has been duly executed and delivered by such Loan Party,
and each of this Amendment, the Credit Agreement as amended hereby, and each
other Loan Document constitutes the legal, valid and binding obligation of such
Loan Party , in each case, to the extent party to such Loan Document,
enforceable against such Loan Party in accordance with their terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and by general
principles of equity.
(d)    Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
Section 5.    Representations and Warranties. The Third Party Security Provider
hereby represents and warrants to the Administrative Agent and each Lender as
follows:
(a)    The execution, delivery and performance by the Third Party Security
Provider of this Amendment have been duly authorized by all requisite corporate,
limited liability company, limited partnership or other organizational action on
the part of the Third Party Security Provider and will not violate any of the
articles of incorporation or bylaws (or other Organizational Documents) of the
Third Party Security Provider.
(b)    This Amendment has been duly executed and delivered by the Third Party
Security Provider, and the Amendment and each other Loan Document constitutes
the legal, valid and binding obligation of the Third Party Security Provider, in
each case, to the extent party to such Loan Document, enforceable against the
Third Party Security Provider in accordance with their terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally and by general
principles of equity.
Section 6.    Continuing Effect; Liens and Guarantees.
(a)     Each of the Loan Parties and the Third Party Security Provider hereby
consents to this Amendment, and the execution, delivery and performance of the
other Loan Documents to be executed in connection therewith. Each of the Loan
Parties and the Third Party Security Provider hereby acknowledges and agrees
that all of its Secured Obligations, including all Liens and (in the case of the
Loan Parties) Guarantees granted to the Secured Parties under the applicable
Loan Documents, are ratified and reaffirmed and that such Liens and Guarantees
shall continue in full force and effect on and after Amendment Effective Date to
secure and support the Secured Obligations of the Borrower and the Guarantors.
Each of the Loan Parties hereby further ratifies and reaffirms the validity,
enforceability and binding nature of the Secured Obligations.
(b)    Holdings and each Subsidiary Guarantor hereby (i) acknowledges and agrees
to the terms of this Amendment and (ii) confirms and agrees that, each of its
Guarantee and any Foreign Guarantee is, and shall continue to be, in full force
and effect, and shall apply to all Secured Obligations without defense,
counterclaim or offset of any kind and each of its Guarantee and any such
Foreign Guarantee is hereby ratified and confirmed in all respects. The Borrower
hereby confirms its liability for the Secured Obligations, without defense,
counterclaim or offset of any kind.
(c)    Holdings, the Borrower, each other Loan Party and the Third Party
Security Provider hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted by it to the Collateral Agent for the benefit of the Secured
Parties to secure any of the Secured Obligations by Holdings, the Borrower, any
other Loan Party and the Third Party Security Provider pursuant to the Loan
Documents to which any of Holdings, the Borrower, any other Loan Party or the
Third Party Security Provider is a party and hereby confirms and agrees that
notwithstanding the effectiveness of this Agreement, and except as expressly
amended by this Agreement, each such Loan Document is, and shall continue to be,
in full force and effect and each is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of this Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” (and each reference in the Credit Agreement to this “Agreement”,
“hereunder” or “hereof”) or words of like import shall mean and be a reference
to the Credit Agreement as amended by this Agreement.
Section 7.    Reference to and Effect on the Loan Documents.
(a)    Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including all
exhibits and schedules to each of the Credit Agreement and the other Loan
Documents) are and shall remain in full force and effect and are hereby ratified
and confirmed. The Amendment provided for herein is limited to the specific
provisions of the Credit Agreement specified herein and shall not constitute an
amendment of, or an indication of the Administrative Agent’s or any Lender’s
willingness to amend or waive, any other provisions of the Credit Agreement or
the same sections or any provision of any other Loan Document for any other date
or purpose.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document except as and to the extent expressly
set forth herein.
(c)    The execution and delivery of this Agreement by any Loan Party or Third
Party Security Provider shall not constitute a joinder by, or agreement to be
bound by the terms of, any Loan Document to which such Loan Party or Third Party
Security Provider is not a party.
(d)    Each Lender agrees that assignments requested in the Acknowledgement and
Consent by any Lender may be effected through recordation in the Register
notwithstanding anything in the contrary in the Credit Agreement.
Section 8.    Further Assurances.     Holdings, the Borrower, each other Loan
Party and the Third Party Security Provider hereby agree to execute any and all
further documents, financing statements, agreements and instruments, and take
all further actions that the Administrative Agent deems reasonably necessary or
advisable in connection with this Amendment to continue and maintain the
effectiveness of the Liens and guarantees provided for under the Loan Documents,
with the priority contemplated under the Loan Documents. The Administrative
Agent and the Collateral Agent are hereby authorized by the Lenders to enter
into all such further documents, financing statements, agreements and
instruments.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy or electronic image scan transmission
(e.g., PDF via electronic email) of an executed signature page hereof shall
constitute receipt by the Administrative Agent of an executed counterpart of
this Amendment.
Section 10.    Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
Section 11.    Headings. Section headings contained in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.
Section 12.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, on the date
indicated above.
NOVELIS INC., as the Borrower
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
AV METALS INC., as Holdings
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
 
 
NOVELIS CORPORATION, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS PAE CORPORATION, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS BRAND LLC, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory





NOVELIS ACQUISITIONS LLC, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory





NOVELIS NORTH AMERICA HOLDINGS INC., as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory



NOVELIS DELAWARE LLC, as U.S. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory



NOVELIS UK LTD, as U.K. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS SERVICES LIMITED, as U.K. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS AG, as Swiss Guarantor
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS CAST HOUSE TECHNOLOGY LTD., as Canadian Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
4260848 CANADA INC., as Canadian Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
4260856 CANADA INC., as Canadian Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory



NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor,
 
By: 4260848 CANADA INC.
Its: General Partner
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
8018227 CANADA INC., as Canadian Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
8018243 CANADA LIMITED, as Canadian Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS EUROPE HOLDINGS LIMITED, as U.K. Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
NOVELIS SWITZERLAND SA, as Swiss Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 



NOVELIS DEUTSCHLAND GMBH, as German Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory





NOVELIS SHEET INGOT GMBH, as German Guarantor
 
 
By:
/s/ Thomas W. LaBarge
Name:
Thomas W. LaBarge
Title:
Authorized Signatory





NOVELIS MADEIRA UNIPESSOAL, LDA, as Madeira Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory



NOVELIS PAE S.A.S., as French Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory





NOVELIS DO BRASIL LTDA., as Brazilian Guarantor
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory



 
Signed and Delivered as a Deed for and on behalf of
 
NOVELIS ALUMINIUM HOLDING COMPANY,
 
by its duly authorised attorney, /s/ Alejandro Bisogno
 
as Irish Guarantor,
 
in the presence of: /s/ Thomas W. LaBarge
Thomas W. LaBarge
 
Name:
Alejandro Bisogno
Title:
Authorized Signatory
 





NOVELIS ITALIA S.P.A., as Third Party Security Provider
 
 
By:
/s/ Leslie J. Parrette, Jr.
Name:
Leslie J. Parrette, Jr.
Title:
Authorized Signatory



 
 
 
 
 
 



BANK OF AMERICA, N.A., as
 
Administrative Agent
 
 
By:
/s/ Bridgett J. Manduk
Name:
Bridgett J. Manduk
Title:
Assistant Vice President
 
 
By:
Name:
Title:
 
 







EXHIBIT A
[ATTACHED]




EXHIBIT B
February __, 2013
To:    Bank of America, N.A., as Administrative Agent
    1455 Market Street
    San Francisco, California 94103
    Attention: Bridgett Manduk
Re:
Novelis Inc. Amendment No. 3 to Credit Agreement

Ladies and Gentlemen:
Reference is hereby made to (i) the Credit Agreement, dated as of December 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Novelis Inc., certain
affiliates and subsidiaries of Novelis Inc., the several banks and other
financial institutions or entities party thereto as lenders, and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and (ii) Amendment No. 3 to Credit Agreement (the “Amendment”) among
Novelis Inc., certain affiliates and subsidiaries of Novelis Inc., and the
Administrative Agent, in the form posted by the Administrative Agent via
Intralinks, Syndtrak or a substantially similar electronic transmission system.
Capitalized terms used but not defined herein having the meaning assigned to
such terms in the Amendment.
CONSENT TO EFFECTIVENESS OF AMENDMENT NO. 3 TO CREDIT AGREEMENT. By signing
below, the undersigned, in its capacity as a Lender under the Credit Agreement,
hereby acknowledges and consents to, and agrees to the terms of, the Amendment
and hereby irrevocably authorizes Bank of America, N.A., in its capacity as
Administrative Agent, to execute the Amendment on behalf of the undersigned with
respect to all Loans owned by the undersigned immediately prior to giving effect
to the Amendment.
AMOUNT OF LOANS TO BE RETAINED. In connection with such consent, the
undersigned, in its capacity as a Lender under the Credit Agreement, notifies
Bank of America, N.A., in its capacity as Administrative Agent, that such Lender
agrees:
Retain all Loans
to continue to hold the total outstanding principal amount of its existing
Loans, as modified by the Amendment.
Allocate Loans to an Affiliated Fund
to (x) continue to hold $___________ of the outstanding principal amount of its
existing Loans, as modified by the Amendment, with the remaining amount of the
outstanding principal amount of its existing Loans assigned at par on the
Amendment Effective Date (such assigned Loans, the “Assigned Amount”) (and such
assignment may be consummated by recordation in the Register by the
Administrative Agent) and (y) purchase by assignment to an affiliated fund
$__________ aggregate principal amount of Loans (which shall equal the Assigned
Amount) promptly following the Amendment Effective Date via such affiliated
fund.




IN WITNESS WHEREOF, the undersigned has duly executed this Acknowledgement and
Consent as of the date first written above.


________________________________________,

(Name of Institution)
By:        
Name:    
Title:    
[If a second signature is necessary:
By:        
Name:    
Title:]





- 2 -

